DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the term “sufficient” is a relative term and therefore it is unclear what structure is required. 
Claim 1, “the individual plants” lacks antecedent basis. 
Claim 1 states, “a planted crop row” however, “rows of planted crops” was referenced earlier in the claim. It appears as though this limitation should be “the planted crop rows”.
Claims 1, 3, 6, and 12 state, “without crushing the individual plants”. It is unclear what constitutes “crushing” the plants. Therefore, the metes and bounds of the claim cannot be determined. 
Claim 3 states, “wherein the circumference of the outer perimeter is sized to avoid crushing individual plants in an agricultural field with conventional crop row spacing having rows of planted crops spaced between twenty and thirty-six inch”. However, it is unclear how the size of the outer perimeter allows for the avoidance of crushing plants. It appears the claim is missing essential structure.
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaujot (CA 2,23,940).
Regarding claim 1, Beaujot teaches a multi-lobed wheel adapted to be mounted to an agricultural platform for traversal of an agricultural field generally traverse to adjacent rows of planted crops without crushing the individual plants, the multi-lobed wheel comprising: a wheel hub (50) including a central axis on which the multi-lobed wheel is configured to rotate; and a plurality of spaced apart lobes (40) defining an outer perimeter configured to make ground engaging contact with the agricultural field, the outer perimeter including structure presenting a plurality of gaps (15) between the plurality of spaced apart lobes, the gaps shaped and sized to provide sufficient clearance for individual plants within a planted crop row so as to enable the multi-lobed wheel to pass over a planted crop row without crushing the individual plants therein (abstract, last sentence).  

2. The multi-lobed wheel of claim 1, wherein there are four spaced apart lobes (40).  
3. The multi-lobed wheel of claim 1, wherein the circumference of the outer perimeter is sized to avoid crushing individual plants in an agricultural field with conventional crop row spacing having rows of planted crops spaced between twenty and thirty-six inch apart.  

4. The multi-lobed wheel of claim 1, wherein the circumference of the outer perimeter is sized such that for each revolution of the multi-lobed wheel each of the gaps between the plurality of spaced apart lobes line up with a row of planted crops (capable of performing the functional limitation).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaujot.
Regarding claim 5, Beaujot teaches the multi-lobed wheel of claim 1, but is silent on dimensions.  Exmainer takes official notice a change in dimension of a wheel width is an old and well-known modification in the art.  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to make the outer perimeter of the multi-lobed wheel have a width of between four and thirty-six inches if it were so desired to change dimensions based on plant type, desired stability, or traction.  

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (US 10, 548,306) in view of Beaujot.
Regarding claim 6, Albert teaches an agricultural platform configured to traverse an agricultural field generally traverse to adjacent rows of planted annual crops without crushing the individual plants, the agricultural platform comprising: a vehicle base (20); and  plurality of wheels (14).  Albert fails to teach wherein the wheels are multi-lobed. However, Beaujot teaches wheels with a plurality of spaced apart lobes (40) defining an outer perimeter configured to make ground engaging contact with the agricultural field, the outer perimeter including structure presenting a plurality of gaps (15) between the plurality of spaced apart lobes, the gaps shaped and sized to provide sufficient clearance for individual plants within a planted crop row so as to enable the multi-lobed wheel to pass over a planted crop row without crushing the individual plants therein (abstract, last sentence).  it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to make the wheels of Albert lobed for the additional benefit of reducing damage on plants in a field as taught by Beaujot.

7. The agricultural platform of claim 6, further comprising a plurality of cultivation tools (16) configured to disrupt the root systems of weeds within the agricultural field.  

8. The agricultural platform of claim 6, further comprising one or more actuators (18, 30) configured to individually shift the plurality of cultivation tools laterally with respect to the agricultural platform.  

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-19 are allowed.

Conclusion
Jens (US 2014/0259898) teaches a similar device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671